UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALLIED WORLD SURPLUS LINES
INSURANCE CO.

Plaintiff, No. 19-CV-7073 (KMK)

v. ORDER
HOFFMAN INTERNATIONAL, INC., ef al.,

Defendants.

 

 

KENNETH M. KARAS, United States District Judge:

Plaintiff is directed to file a brief letter informing the Court of the date on which Plaintiff
made its payment of $2,428,929.92 to Tappan Zee Constructors (“TZC”), (See Dkt, No. 1, Ex. A
435.) Plaintiff may also explain, briefly, what effect this date has on the question of whether
TZC’s prosecution of its own parallel claim waives Plaintiffs right to enforce any forum
selection clause.

Plaintiff's letter shall not exceed a single page, and is due no later than Wednesday,
December 11, 2019 at 3 p.m.
SO ORDERED.

Dated: December 9, 2019
White Plains, New York é; Agi SN

KENNETH M. KARAS
United States District Judge

 

 

 
